DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 08 September 2022, in which claims 2, 5-11, 13-15, 18, and 20 were amended, claims 1, 3, 4, and 12 were canceled, and claim 21 was added.

Drawings
The replacement drawings submitted 08 September 2022 are acceptable.

Claim Objections
Claim 15 is objected to as being a duplicate of claim 6, both of which depend from claim 10.
Claims 5-7, 10, 13, 15, 18, and 19 are objected to because of the following informalities.  Examiner suggests the changes below:
“on by a patch” be changed to --by a patch-- (claim 5, line 2);
“a longitudinal vehicle axis” be changed to --the longitudinal vehicle axis-- (claim 6, line 5);
“a lower longitudinal edge” be changed to --the lower longitudinal edge-- (claim 6, line 6);
“The side airbag of claim 10” be changed to --The vehicle safety system of claim 10-- (claim 7, line 1);
“wherein main area” be changed to --wherein a main area-- (claim 10, lines 10-11);
“a backrest” be changed to --the backrest-- (claim 13, line 3);
“the assigned vehicle seat” be changed to --the vehicle seat-- (claim 13, line 4);
“a lower longitudinal edge” be changed to --the lower longitudinal edge-- (claim 15, line 6);
“The side airbag of claim 6” be changed to --The vehicle safety system of claim 6-- (claim 18, line 1);
“The side airbag of claim 18” be changed to --The vehicle safety system of claim 18-- (claim 19, line 1).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 7, 10, 11, and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the vehicle" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
In regards to claim 19, it is unclear if the phrase “at least on a side face of the side airbag” (line 3) applies to the curved portion being completely surrounded by the inflatable area at least in one plane and at least on a side face of the side airbag, or if the phrase applies to the patch at least partially covering the non-inflatable area at least on a side face of the side airbag.  Clarification and rephrasing are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6, 7, 10, 11, 14-16, 18, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohno et al. (US 11,084,450).  Ohno et al. discloses a vehicle safety system comprising:
(claims 10 and 21) an adjustable vehicle seat (#58) and an assigned side airbag (#16);
wherein the side airbag (#16) comprises at least one inflatable area (chambers #32, 34, 36, 38, 40, 42, 54, 86, 94) and at least one non-inflatable area (including non-inflating portions #46, connecting member #96);
wherein the non-inflatable area (#46, 96) subdivides the inflatable area (#32, 34, 36, 38, 40, 42, 54, 86, 94) and forms at least one adaptive deployment portion (independent portion #54, 86, 94);
wherein the adaptive deployment portion (#54, 86, 94) is configured for automatically adapting a deployment shape when in an inflated state (has the ability to so perform; figures 1-10; discussed throughout specification);
wherein the side airbag (#16) is configured and disposed within the vehicle (#10, 80, 90) so that in the inflated state the side airbag may bear on a backrest (#58A) of the vehicle seat (#58) being provided in a standard position (has the ability to so perform; figures 1, 4-6; discussed throughout specification);
wherein a lower end of the side airbag (#16) extends substantially in parallel to a longitudinal vehicle axis (left-to-right in figure 1);
wherein main area (such as, chambers #32, 34, 36, 38, 40, 42) of the side airbag (#16) is inflatable free from obstruction by the vehicle seat (#58; has the ability to so perform, to the same extent as Applicant’s claimed invention; figures 1, 6);
wherein a bearing point of the side airbag (#16) is disposed so that when the side airbag is in the inflated state, at least one flow passage (such as, flow passage into independent portion #54, 86, 94) formed in the area of a lower longitudinal edge of the side airbag in an area of the bearing point of the side airbag is at least partly closable by an action of the bearing point contacting the backrest (#58A) of the vehicle seat (#58; has the ability to so perform, such as when independent portion #54, 86, 94 folds upwards at inflection imaginary line #L; figures 3, 5, 9);
(claim 6) wherein the non-inflatable area (such as, rear non-inflating portion #46 that separates rear main chamber #38 from rear delay chamber #42 and independent portion #54, 86, 94; not labeled, but best seen in figure 1) comprises at least a first portion (upper substantially horizontal portion of rear non-inflating portion #46; figure 1) and a second portion (lower slanted portion extending from upper substantially horizontal portion of rear non-inflating portion #46; figure 1), wherein the first and section portions extend at an obtuse angle relative to each other (figure 1), wherein the first portion extends substantially in parallel to a longitudinal vehicle axis (left-to-right in figure 1) and the second portion connected to the first portion extends from the first portion to a lower longitudinal edge of the side airbag (#16; figure 1);
(claim 7) wherein the non-inflatable area (such as, second non-inflating portion #46B, or rear non-inflating portion #46 that separates rear main chamber #38 from rear delay chamber #42 and independent portion #54, 86, 94) comprises a curved portion which is completely surrounded by the inflatable area (#32, 34, 36, 38, 40, 42, 54, 86, 94) at least in one plane (figure 1);
 (claim 11) wherein the side airbag (#16) is configured and disposed within the vehicle so that the side airbag can be deployed into the inflated state without bearing against the backrest (#58A) of the vehicle seat (#58) when the vehicle seat is provided in a rearwardly reclining position such that the adaptive deployment portion (#54, 86, 94) of the side airbag is inflatable free from obstruction by the vehicle seat (has the ability to so perform; figures 1, 4-6; discussed throughout specification);
(claim 14) wherein the adaptive deployment portion (#54, 86, 94) is in fluid communication with the main area (#32, 34, 36, 38, 40, 42) via at least two flow passages (such as, flow passage between chamber #36 and independent portion #54, 86, 94, and flow passage between chamber #42 and independent portion #54, 86, 94; figure 1);
(claim 15) wherein the non-inflatable area (such as, rear non-inflating portion #46 that separates rear main chamber #38 from rear delay chamber #42 and independent portion #54, 86, 94; not labeled, but best seen in figure 1) of the side airbag (#16) comprises at least a first portion (upper substantially horizontal portion of rear non-inflating portion #46; figure 1) and a second portion (lower slanted portion extending from upper substantially horizontal portion of rear non-inflating portion #46; figure 1), wherein the first and second portions extend at an obtuse angle relative to each other (figure 1), wherein the first portion extends substantially in parallel to the longitudinal vehicle axis (left-to-right in figure 1) and the second portion connected to the first portion extends from the first portion to a lower longitudinal edge of the side airbag (figure 1);
(claim 16) wherein the non-inflatable area (such as, second non-inflating portion #46B, or rear non-inflating portion #46 that separates rear main chamber #38 from rear delay chamber #42 and independent portion #54, 86, 94) comprises a curved portion which is completely surrounded by the inflatable area (#32, 34, 36, 38, 40, 42, 54, 86, 94) at least in one plane (figure 1);
(claim 18) wherein the second portion (lower slanted portion extending from upper substantially horizontal portion of rear non-inflating portion #46; figure 1) widens at least in an area adjacent to the lower longitudinal edge of the side airbag (#16) towards the lower longitudinal edge (figure 1);
(claim 21) wherein the non-inflatable area (including non-inflating portions #46, connecting member #96) is formed by darts (columns 9-17; figures 1-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al. (US 11,084,450) in view of Ohno et al. (US 10,293,776).  In regards to claim 19, Ohno et al. (US 11,084,450) discloses wherein the non-inflatable area (such as, rear non-inflating portion #46 that separates rear main chamber #38 from rear delay chamber #42 and independent portion #54, 86, 94; not labeled, but best seen in figure 1) further comprises a curved portion which is completely surrounded by the inflatable area (chambers #32, 34, 36, 38, 40, 42, 54, 86, 94) at least in one plane (figure 1).  In regards to claims 13, 17, and 19, Ohno et al. (US 11,084,450) does not disclose a patch.  Ohno et al. (US 10,293,776) teaches a vehicle safety system (#10) comprising a side airbag (#14), wherein the side airbag comprises at least one non-inflatable area (#48, 50, 52, 54, 56), at least one inflatable area (chambers #34, 36, 38, 40, 42, 44, 46), and one or more patches (protective cloth #94, 100, 150), wherein when the airbag is in the inflated state, the one or more patches are arranged above a backrest of an assigned vehicle seat (#FS, RS; figures 1, 3A, 3B), and the one or more patches extend in a longitudinal direction on both sides of the side airbag beyond the non-inflatable area of the side airbag (figures 1-15), and wherein at least one side face of the side airbag includes a patch (protective cloth #94, 100, 150) that at least partially covers the non-inflatable area (#48, 50, 52, 54, 56; figures 1-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side airbag of Ohno et al. (US 11,084,450) to include a patch, as taught by Ohno et al. (US 10,293,776), so as to provide a smoother surface and prevent rebounding at recessed portions formed by non-inflatable areas (discussed throughout Ohno et al. (US 10,293,776)).

Allowable Subject Matter
Claims 2, 5, 8, 9, and 20 are allowed.

Response to Arguments
Applicant's arguments filed 08 September 2022 have been fully considered but they are not persuasive.
In regards to page 10, Examiner maintains the 35 U.S.C. 112 rejection of claim 19 since it is unclear if the phrase “at least on a side face of the side airbag” (line 3) applies to the curved portion being completely surrounded by the inflatable area at least in one plane and at least on a side face of the side airbag, or if the phrase applies to the patch at least partially covering the non-inflatable area at least on a side face of the side airbag.  Clarification and rephrasing are required.
In regards to pages 11-12, Ohno et al. (US 11,084,450) discloses wherein a bearing point of the side airbag (#16) is disposed so that when the side airbag is in the inflated state, at least one flow passage (such as, flow passage into independent portion #54, 86, 94) formed in the area of a lower longitudinal edge of the side airbag in an area of the bearing point of the side airbag is at least partly closable by an action of the bearing point contacting the backrest (#58A) of the vehicle seat (#58; has the ability to so perform, such as when independent portion #54, 86, 94 folds upwards at inflection imaginary line #L; figures 3, 5, 9).  More specifically, inflection at imaginary line (#L) folds side airbag (#16) in an upward/outward direction, and thus gas flow in that area is at least partly closable by an action of the bearing point contacting the backrest (#58A) of the vehicle seat (#58; best seen in figure 5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614